DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for AIA  the applicant regards as the invention.
Regarding claims 1 and 12, the claim recites the limitation “the sphere” in line 4. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claims 2-11 and 13-18 are rejected due to being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieturakis (US Patent No. 5,752,973).
Regarding claims 1 and 12, Kieturakis discloses (Figures 1-6A) a shaft (10) and a pair of jaw members (22a, 22b) disposed at a distal end of the shaft (Figures 1-6A) and extending from an at least partially spherical element (32a, 32b), the jaw members moveable in pitch (Figures 3A-4A) and yaw (Figures 5A-6A) relative to the center of the sphere (35).
Regarding claim 2, wherein each jaw member includes a partially spherical base (32a, 32b) (Figure 2), and wherein the bases are positioned together to form the partially spherical element (Figure 3A) (Col. 3, lines 20-34).

Claims 1, 3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalmann (US Pub No. 2016/0262782).
Regarding claims 1 and 12, Kalmann discloses (Figures 1-8) a shaft (20) and a pair of jaw members (110,120) disposed at a distal end of the shaft (Figures 1, 5 and 8) and extending from an at least partially spherical element (132), the jaw members Fully capable in doing this since Kalmann discloses all of the structure elements in the same arrangement as claimed].
Regarding claim 3, wherein the at least partially spherical element (132) is a ball member and each jaw member is slidable on a distal surface of the ball member (Figures 5 and 8) (Slidable on a distal surface of the ball member when the jaws are opening and closing as shown in Figures 5 and 8). 

Allowable Subject Matter
          Claims 4-11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MAJID JAMIALAHMADI/Examiner, Art Unit 3771